Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 20, 2019

The Court of Appeals hereby passes the following order:

A20D0056. CLAYTON COUNTY CIVIL SERVICE BOARD v. VICTOR HILL,
    SHERIFF.

      The Clayton County Civil Service Board (“the Board”) reversed an employment
decision made by Sheriff Victor Hill. Sheriff Hill filed a certiorari petition in the
superior court, which reversed the Board’s ruling. The Board then filed this application
for discretionary appeal. Sheriff Hill has moved to dismiss the application, asserting
that the Board lacks standing to appeal.
      The motion to dismiss is hereby DENIED. The application for discretionary
appeal is hereby GRANTED. The Board may file a notice of appeal within 10 days of
the date of this order. The clerk of the superior court is directed to include a copy of
this order in the record transmitted to the Court of Appeals. The parties are directed
to address the standing issue in their briefs to this Court.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           09/20/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.